



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ahmad, 2019 ONCA 60

DATE: 20190129

DOCKET: C65132

Simmons, Lauwers and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Zaheer Ahmad

Appellant

Zaheer Ahmad, in person

Andrew Hotke, for the respondent

Heard and released orally: January 14, 2019

On appeal from the conviction
    entered on October 17, 2017, and the sentence imposed on November 28, 2017, by
    Justice C. Brown of the Superior Court of Justice, sitting without a jury.

ORAL ENDORSEMENT

[1]

The appellant was convicted of criminal harassment through repeated
    communications to the complainant.  He was sentenced to two years less one day
    imprisonment, less 19 months credit for pre-sentence custody leaving a remnant
    custodial sentence of 5 months less one day, plus three years probation.  The
    appellant was also ordered to pay $1,423.80 as restitution to the complainant
    to compensate her for days of work lost due to attending court.

[2]

The appellant appeals against conviction and sentence.  At the opening
    of the appeal hearing, we denied the appellants adjournment request.  At the
    last date on which this matter was spoken to, it was ordered to proceed on this
    date.  In his submissions on his conviction appeal, the appellant failed to
    identify any reversible error by the trial judge.  The trial judge applied the
    proper legal test and gave thorough reasons for conviction.  The conviction appeal
    is, therefore, dismissed.

[3]

The custodial portion of the sentence has now been served.  The Crown
    concedes that the restitution order should be struck out if, for no other
    reason than that the trial judge failed to consider the ability to pay and that
    the appellant did not have the ability to pay.  The sentence appeal is allowed
    to the extent of setting aside the restitution order but is otherwise
    dismissed.

Janet
    Simmons J.A.

P.
    Lauwers J.A.

G.T.
    Trotter J.A.


